                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EMPLOYERS AND OPERATING ENGINEERS LOCAL 520
 PENSION FUND, an employee benefit plan, and RONALD S.
 KAEMPFE, EUGENE KEELEY, PETE KORTE, MARK JOHNSON,
 CHAD GOLDSCHMIDT, and DALE KELLER, in their representative
 capacities as Trustees of the Employers and Operating Engineers Local
 520 Pension Fund; EMPLOYERS AND OPERATING ENGINEERS                     Case No. 18-cv-2208-JPG-RJD
 LOCAL 520 HEALTH AND WELFARE FUND, and RONALD S.
 KAEMPFE, EUGENE KEELEY, MARK JOHNSON, PETE KORTE,
 CHAD GOLDSCHMIDT, and DALE KELLER, in their representative
 capacities as Trustees of the Employers and Operating Engineers Local
 520 Health and Welfare Fund; OPERATING ENGINEERS LOCAL
 520 JOINT APPRENTICESHIP AND TRAINING FUND, and
 EUGENE KEELEY, MICHAEL LUHR, MICHAEL PARKINSON,
 and MARK JOHNSON, in their representative capacities as Trustees
 of the Operating Engineers Local 520 Joint Apprenticeship and
 Training Fund; and EMPLOYERS AND OPERATING ENGINEERS
 LOCAL 520 VACATION FUND, and CHARLES MAHONEY, TIM
 KEELEY, RONALD S. KAEMPFE, DAVID BAXMEYER, CHAD
 GOLDSCHMIDT, and STEVE SMITH, in their representative
 capacities as Trustees of the Employers and Operating Engineers Local
 520 Vacation Fund; OPERATING ENGINEERS LOCAL 520
 ANNUITY TRUST FUND, and MARK JOHNSON, HENRY
 ROHWEDDER, STEVE SMITH, KENNETH J. KILIAN, KEN
 TOENNIES, and RONALD S. KAEMPFE, in their representative
 capacities as Trustees of the Operating Engineers Local 520 Annuity
 Trust Fund,

                  Plaintiffs,

         v.

 MONIGER EXCAVATING COMPANY INC., and MIKE
 MONIGER, an individual d/b/a Moniger Excavating Company, Inc.,

                  Defendants.

                                        CONSENT JUDGMENT

        This matter having come before the Court, and the parties having consented to entry of

this judgment,

        IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of the

plaintiffs and against defendant Moniger Excavating Company, Inc., in the amount of

$83,311.10, which represents fringe benefit contributions, liquidated damages, union dues and

interest owned through June 2019;
       IT IS FURTHER ORDERED AND ADJUDGED that execution on the judgment set

forth above shall be stayed so long as defendant Moniger Excavating Company, Inc. complies

with the payments schedule set forth below:

       Defendant Moniger Excavating Company, Inc. shall make payments to the plaintiffs

pursuant to the following schedule:

              I) $2,500.00 on or before September l, 2019;
              2) $2,500.00 on or before October 1, 2019;
              3) $2,500.00 on or before November 1, 2019;
              4) $2,500.00 on or before December 1, 2019;
              5) $2,500.00 on or before January 1, 2020;
              6) $2,500.00 on or before February 1, 2020;
              7) $2,500.00 on or before March I, 2020;
              8) $2,500.00 on or before April I, 2020;
              9) $2,500.00 on or before May 1, 2020;
              I 0) $2,500.00 on or before June 1, 2020;
              11) $2,500.00 on or before July 1, 2020;
              12) $2,500.00 on or before August 1, 2020;
              13) $2,500.00 on or before September 1, 2020;
              14) $2,500.00 on or before October 1, 2020;
              15) $2,500.00 on or before November 1, 2020;
              16) $2,500.00 on or before December l , 2020;
              17) $2,500.00 on or before January 1, 2021;
              18) $2,500.00 on or before February l, 2021;
              19) $2,500.00 on or before March l, 2021;
              20) $2,500.00 on or before April 1, 2021;
              2 1) $2,500.00 on or before May 1, 202 1;
              22) $2,500.00 on or before June l, 2021 ;
              23) $2,500.00 on or before July l, 2021;
              24) $2,500.00 on or before August 1, 2021;
              25) $2,500.00 on or before September 1, 2021;
              26) $2,500.00 on or before October 1, 2021;
              27) $2,500.00 on or before November 1, 2021;
              28) $2,500.00 on or before December I, 2021;
              29) $2,500.00 on or before January 1, 2022;
              30) $2,500.00 on or before February 1, 2022;
              31) $2,500.00 on or before March 1, 2022;
              32) $2,500.00 on or before April l , 2022;
              33) $2,500.00 on or before May l, 2022;
              34) $811 .10 on or before June 1, 2022.




                                              2
       IT IS FURTHER ORDERED AND ADJUDGED that defendant Moniger Excavating

Company, Inc. shall submit its reports and contributions to the plaintiff funds on or before the

date due as set forth in the collective bargaining agreement to which defendant Moniger

Excavating Company, Inc. is a party, or to which defendant becomes party during the period set

forth in the payment schedule above; and

       IT IS FURTHER ORDERED AND ADJUDGED that if defendant Moniger Excavating

Company, Inc. fails to make a payment when due pursuant to the schedule set forth above, or

fails to submit its reports and contributions as required above, the entire judgment, less any

payments made, shall become immediately due. The plaintiffs shall give defendant Moniger

Excavating Company, Inc. written notice of such default and provide the defendant with ten (l0)

business days to cure such default before the provisions of this paragraph apply; and

       IT IS FURTHER ORDERED AND ADJUDGED that the plaintiffs’ claims against

defendant Mark Moniger are dismissed without prejudice.

IT IS SO ORDERED.
DATED: September 10, 2019


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                 3
